Citation Nr: 1646583	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a status-post lumbosacral spine with fusion, to include degenerative disc disease (DDD) of the lower back.

2. Entitlement to service connection for alcohol dependence, claimed as secondary to a lumbosacral spine with fusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction of this matter has been transferred to the RO in Atlanta, Georgia.
 
The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for his lumbosacral spine with fusion, to include DDD of the lower back. Specifically, the Veteran alleges that his current back disability is directly attributed to a back pain he incurred and was treated for in service. 

The Board notes that May 2009 VA treatment records indicate that the Veteran is currently receiving Social Security Disability for his back condition. However, records from the Social Security Administration (SSA) have not been associated with the claims file. A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Therefore, on remand, the Board directs the RO to obtain all outstanding SSA records. 

The Veteran was afforded a VA examination in October 2009, with an addendum opinion in November 2009. However, the Board notes that the Veteran has since filed a December 2010 correspondence, in which he asserts that his back was still giving him problems in 1973. Although absent from his service treatment records, the Veteran asserts, "I reported to the doctor after I came back from training that I have either caused my old back injury to start hurting again or that I injured my back again after carrying an M-16 during the training." Given this additional lay evidence, the Board remands this matter for an addendum opinion. For purposes of the addendum opinion, the Board directs the VA examiner to assume that the Veteran's assertions as to his 1973 report of back pain are true. 

Last, the Board notes that the issue of entitlement to service connection for a status-post lumbosacral spine with fusion, to include DDD of the lower back, is inextricably intertwined with the Veteran's claim for alcohol dependence, claimed as secondary to a lumbosacral spine with fusion. Therefore, the claim for alcohol dependence must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2015).

2. Obtain any outstanding and relevant VA and private treatment records. Should they exist, associate the records with the Veteran's electronic claims file.

3. Thereafter, arrange for the Veteran's electronic claims file, including a copy of this Remand and the Veteran's December 2010 correspondence, to be reviewed by the VA examiner who prepared the October 2009 VA examination report and the November 2009 addendum (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

Following review of the claims file, the examiner should render opinion as to the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that the status-post lumbosacral spine with fusion, to include DDD of the lower back, began in or is related to active service.

When considering this question, the examiner is to carefully consider all lay statements of record, in addition to all service treatment records, VA treatment records, and private treatment records. Specifically, the examiner's attention is directed to the Veteran's December 2010 correspondence regarding his report of continued back problems in 1973. For purposes of the requested opinion, the examiner should assume that the Veteran's assertions as to his 1973 report of continued back problems are true.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide a rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. After ensuring compliance with the instructions above, and after conducting any additional development deemed necessary, readjudicate the issues on appeal. If the claims remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

